DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 (figs 9A-9C) in the reply filed on 8/5/2022 is acknowledged.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrander et al (US 2014/0357304).
Regarding claim 1, Ostrander discloses a drug injection device comprising: a housing 100 for holding a container, the container storing a drug therein (reservoir - ¶49), the housing including at least one window that allows viewing of the drug in the container (¶94); and a drug test surface disposed immediately adjacent to at least a portion of the at least one window in the housing (colored markings - ¶94), such that the drug in the container can be compared against the drug test surface to determine at least one of a clarity or a color of the drug by viewing the drug against the drug test surface through the at least one window of the housing (¶94).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander et al (US 2014/0357304) in view of Westbye (US 2004/0167476).
Regarding claim 2, while Ostrander substantially discloses the invention as claimed, it does not disclose the at least one window comprises two or more discrete windows that allow viewing of the drug in the container. 
Westbye discloses two discrete windows 64 (opposite sides of device) which allow viewing of the drug in container 92 (fig 1). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Ostrander such that it comprises two or more discrete windows that allow viewing of the drug in the container as taught by Westbye to allow a user to view the container without having to turn over the device.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander et al (US 2014/0357304) in view of Friedman (US 2006/0247579).
Regarding claim 3, while Ostrander substantially discloses the invention as claimed, it does not disclose wherein the at least one window comprises a transparent 360 degree section of the housing of the container.
Friedman discloses a transparent casing/housing 404 so that a user can determine of the medication is the expected color and consistency (¶62).
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Friedman such that the at least one window comprises a transparent 360 degree section of the housing of the container as taught by Friedman to allow a user to more quickly and easily see from all directions if the medication is the expected color and consistency.
Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The examiner did not find a teaching or suggestion for making the drug test surface in the form of a removable label disposed over the housing having first and second sections, the second section defining the drug test surface. Ostrander discloses a drug test surface in the form of colored markings, and there is no reason (absent impermissible hindsight) to make said markings removable. While Friedman does disclose text on casing 404 to provide guidance on the color (¶62), there is no reason to make said guidance removable. While there is suggestion for providing a removable label (eg the medication is degraded by light) there is not reason to provide the drug test surface on one section of the label. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/           Primary Examiner, Art Unit 3783